Citation Nr: 0600629	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968, and from August 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  In July 2004, the Board remanded 
the claim for further development.

In August 2005, the VA sent the veteran a letter providing 
him the opportunity to identify and/or submit additional 
supporting evidence regarding his PTSD claim.  Later that 
month, the veteran's representative submitted to the RO 
statements from the veteran's wife and child regarding his 
PTSD claim.  After reviewing this evidence, the Board finds 
that the additional submissions are cumulative or duplicate 
in nature of the more than 20 such statements from a fellow 
serviceman, family, friends, fellow students, a former 
employer, and fellow church members previously considered by 
the RO.  See 38 C.F.R. § 20.1304(b).  Therefore, remand of 
the case to the RO is unnecessary.  


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  The veteran served in combat in Vietnam.

3.  The veteran does not have an acquired psychiatric 
disorder - including PTSD, as a result of his service in the 
military.




CONCLUSION OF LAW

An acquired psychiatric disorder - including PTSD, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, this was accomplished as the RO sent the 
veteran a VCAA letter in June 2002, prior to the September 
2002 rating decision.

The RO has sent the veteran VCAA letters in June 2002 and 
August 2004 giving him an opportunity to identify and/or 
submit additional supporting evidence in response.  The VCAA 
letters explained the type of evidence that needed to be 
submitted for him to prevail on this claim, what evidence he 
should submit, and what evidence the RO would obtain for him.  
Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the timing of it was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

The record reflects the veteran's service medical records 
from his first period of service from July 1964 to June 1968 
have not been obtained.  The Board remanded the claim, in 
part, to attempt to obtain these records.  However, another 
search again yielded negative results.  The Board is 
reasonably certain that a further search for them would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).

The Board observes that the duty to assist includes providing 
a medical examination or obtaining a medical opinion "when 
such is necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2005) (emphasis added).  As discussed below, 
the veteran was provided two examinations and the examiner 
rendered opinion regarding the nature and cause of the 
veteran's psychiatric conditions.  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Factual Background

The veteran served in Vietnam from March 1969 to August 1969 
and was awarded, among other decorations, the Combat Action 
Ribbon.  The veteran maintains that he has PTSD due to 
experiencing several stressful events during combat in 
Vietnam.

The veteran's service medical records do not mention any 
complaints or treatment of a psychiatric disorder, including 
any stress-related problem. 

VA progress notes from April and May 2002 are of record.  The 
veteran was diagnosed with PTSD, as a result of his 
experiences in combat in Vietnam, and generalized anxiety 
disorder.  He stated that he experienced frequent combat 
during the six-month tour in Vietnam, and that he could not 
remember the names of his fellow servicemen who were killed 
or wounded.  

In May 2002, the veteran requested service connection for 
PTSD.  

A VA PTSD examination was conducted in August 2002.  The 
veteran stated that he had guilt over not being able to help 
fellow servicemen who were wounded and dying in combat 
because he was pinned down by enemy fire.  He reported that 
he had trouble falling asleep, and had anxiety.  The veteran 
also reported episodes of rage of many years duration, and 
stated that this may be related to having been physically and 
sexually abused by his alcoholic stepfather and other family 
members during his childhood.  He also stated that his combat 
experiences worsened his feelings of helplessness, low self-
esteem, and anxiety.  The veteran stated that he went to a 
veteran's center for a few weeks in 1980 because of problems 
with anxiety and anger.  

The examiner stated that as the interview continued, it 
became apparent that the veteran only sought VA treatment in 
April and May 2002 for compensation purposes not treatment.  
The examiner reported that it was very clear that the veteran 
evaded specific discussion of certain areas in which he felt 
were not conducive to his claim for compensation.  The 
examiner also stated that it was very clear that the veteran 
had a generalized anxiety disorder and was having problems 
with limited income.  

As part of the psychological assessment, the veteran was 
subjected to the following studies: Beck Depression Inventory 
(BDI); Mississippi Scale for Combat Related PTSD-Revised 
(MSC); and Symptom Checklist 90-Revised (SCL).  The examiner 
reported that the veteran's score of 124 on the MSC was well 
above the cut off score for Vietnam veterans.  The score of 
29 on the BDI indicated moderate depression.  On the SCL, the 
veteran indicated marked distress to 65 of the 90 items, 
which the examiner found to be somewhat of an over 
exaggeration of symptoms, either in an effort to make himself 
heard or because he was seeking compensation.  

The examiner found insufficient evidence to support a 
diagnosis of PTSD, and diagnosed generalized anxiety disorder 
and passive-dependent personality disorder.  The examiner 
also stated that that the veteran's generalized anxiety 
disorder was present in childhood but that Vietnam was 
possibly "part of the picture." 

The veteran was treated at the Western Psychiatric Institute 
and Clinic from April to September 2004.  The veteran 
reported that his anxiety and depression had gradually 
worsened in the past 34 years since leaving Vietnam.  

A VA PTSD examination was conducted in March 2005.  The 
examiner stated that the veteran did not present with a valid 
stressor per DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION) to warrant a 
diagnosis of PTSD.  As part of the psychological assessment, 
the veteran was subjected to the following studies: BDI, MSC, 
and Impact of Events Scale (IES).  The examiner stated that 
the results of these tests indicated significant over-
reporting of symptomatology.  The diagnosis was generalized 
anxiety disorder.  The examiner also stated that there was no 
evidence that the veteran's generalized anxiety disorder 
originated prior to or during service.  

The veteran has submitted numerous statements from a fellow 
serviceman, family, friends, fellow students, an employer, 
fellow church members noting that he was a well adjusted 
person before going to Vietnam, he has suffered from a great 
deal of anxiety, anger, and rage due to reexperiencing combat 
events, and that his symptoms greatly interfere with his 
ability to relate to his family, socialize with friends, and 
obtain and retain employment.  



III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept uncorroborated accounts of stressors 
or medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  So whether the evidence establishes the occurrence 
of stressors is a question of fact for adjudicators, and 
whether any stressors that occurred were of sufficient 
gravity to cause or to support a diagnosis of PTSD is a 
question of fact for medical professionals.  Cohen, supra.

Based on the evidence discussed above, the Board concedes the 
veteran engaged in combat with the enemy as he was awarded 
the Combat Action Ribbon.  The Board also concedes that he 
experienced the stressors during service that he alleges (or 
at least some of them).  But the weight of the medical 
evidence currently of record still does not indicate that he 
now has PTSD as a result of those events.  He has been 
diagnosed with PTSD related to stressful experiences by VA 
personnel in April and May 2002.  This much is acknowledged.  
But from all accounts, they merely relied on the history 
given by him and did not discuss the reasoning upon which 
their assumptions were based.  Generally, when a medical 
opinion relies at least partially on the veteran's rendition 
of his medical history, the Board is not bound to accept the 
medical conclusion, as it has no greater probative value than 
the facts alleged by the veteran.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

In comparison, the Board affords greater probative weight to 
the statements of the two examiners who conducted the two VA 
PTSD examinations who indicated that the veteran does not 
have PTSD - much less related to his service in the military.  
These examiners reviewed his pertinent history and subjected 
him to psychological testing, as a basis for their opinions; 
and provided a rationale for their opinions.

The veteran's assertions that he has PTSD related to his 
combat service in Vietnam, as well as the same statements 
from a fellow serviceman, family, friends, fellow students, a 
former employer, and fellow church members, do not constitute 
competent evidence that he has PTSD related to service.  
Because, as laymen, they simply are not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  So 
their opinions have no probative weight in addressing this 
determinative issue.

The examiner who conducted the latest VA examination of 
record also concluded that the veteran's acquired psychiatric 
disorder, generalized anxiety disorder, was not incurred in 
or aggravated by service.  Therefore, the Board finds that an 
acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated by service and may not be service-
connected.

For these reasons, the preponderance of the evidence is 
against the claim, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD and generalized anxiety disorder, 
is denied.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


